Case 8:19-cv-01582-JVS-DFM Document 33-1 Filed 11/21/19 Page1of1 Page ID #:362

Appellate Division of the Supreme Court
of the State of ew Work

Sirst Judictal Bepartment

J, Susanna Rojas, Clerk of the Appellate Division of
the Supreme Court of the State of sew Work, First Pudictal
Department, certify that

XIANG WANG

was duly licensed and admitted to practice as an Attorney and
Counsellor at Law in all the courts of the State of sew Work on
fflarch 28, 2005, has dulp taken and subscribed the oath of office
prescribed bp law, has been enrolled in the Boll of Attorneys and
Counsellors at Lato on file tn mp office, has dulp registered with
the administrative office of the courts, and according to the records
of this court ts in qood standing as an attorney and counsellor at
law.

In Witness Whereot, J have hereunto set mp
hand and affixed the seal of this court on

@ctober 15, 2019

<Squrul |
426 e7
C7 ¥

Clerk of the Court
